 

Exhibit 10.4

 

VOTING AND STANDSTILL AGREEMENT

 

This VOTING AND STANDSTILL AGREEMENT (the “Agreement”), dated as of November 18,
2008, is by and among NMS Communications Corporation, a Delaware corporation
(“NMS”), and the individuals and entities listed on Schedule A hereto (each a
“Stockholder” and collectively the “Stockholders”).

 

WHEREAS, the Stockholders own (of record and beneficially) shares of common
stock, par value $0.01 per share, of NMS (the “Common Stock”);

 

WHEREAS, NMS and Dialogic Corporation (“Dialogic”) are parties to an Asset
Purchase Agreement dated as of September 12, 2008 (as in effect on the date
hereof, the “Purchase Agreement”), pursuant to which, among other things, NMS
has agreed to sell to Dialogic NMS’s NMS Communications Platforms business (the
“Business”) (the sale of the Business and the other transactions contemplated by
the Purchase Agreement are collectively referred to as the “Asset Sale”);

 

WHEREAS, in connection with the Asset Sale, on or about October 20, 2008, NMS
mailed a proxy statement dated as of October 20, 2008 (such proxy statement and
all related notices and related material, all as originally filed with the U.S.
Securities and Exchange Commission (the “SEC”) and as the same may be amended,
modified or supplemented by NMS are collectively referred to as the “Proxy
Statement”) to holders of Common Stock which sets forth, among other things, a
proposal to adopt and approve the sale of the Business (such proposal and all
other proposals set forth in the Proxy Statement as of the date hereof are each
a “Proposal” and are collectively the “Proposals”);

 

WHEREAS, each Stockholder desires to support each Proposal;

 

WHEREAS, certain other stockholders of NMS (the “Other Stockholders”), who
together with the Stockholders have represented to NMS that they beneficially
own an aggregate of 14,310,517 shares of the Common Stock, and who are acting
independently of the Stockholders, also desire to support each Proposal, and NMS
is entering into agreements similar to this Agreement with such other
stockholders; and

 

WHEREAS, in connection with the approval of the Asset Sale, NMS desires to
enlarge the Board of Directors of NMS (the “Board”) as provided in Section 2 and
resolve all matters among NMS and the Stockholders including those matters at
issue in or with respect to the Proposals.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto hereby agree as
follows:

 


SECTION 1.               REPRESENTATIONS.


 


(A)           BINDING AGREEMENT; AUTHORITY.  NMS HEREBY REPRESENTS AND WARRANTS
THAT THIS AGREEMENT HAS BEEN DULY AUTHORIZED, EXECUTED AND DELIVERED BY NMS, AND
IS A VALID AND BINDING OBLIGATION OF NMS, ENFORCEABLE AGAINST NMS IN ACCORDANCE
WITH ITS TERMS.  EACH OF THE STOCKHOLDERS REPRESENTS AND WARRANTS THAT THIS
AGREEMENT HAS BEEN DULY AUTHORIZED, EXECUTED AND DELIVERED BY SUCH STOCKHOLDER,
AND IS A VALID AND BINDING OBLIGATION OF SUCH STOCKHOLDER, ENFORCEABLE AGAINST
SUCH STOCKHOLDER IN ACCORDANCE WITH ITS TERMS.


 


(B)           OWNERSHIP OF COMMON STOCK.  EACH OF THE STOCKHOLDERS HEREBY
REPRESENTS AND WARRANTS THAT, AS OF THE DATE HEREOF, SUCH STOCKHOLDER AND SUCH
STOCKHOLDER’S AFFILIATES (AS SUCH TERM IS HEREINAFTER

 

--------------------------------------------------------------------------------


 


DEFINED) ARE THE “BENEFICIAL OWNERS” (AS SUCH TERM IS HEREINAFTER DEFINED) OF
THE SHARES OF COMMON STOCK SET FORTH OPPOSITE THEIR RESPECTIVE NAME ON SCHEDULE
A HERETO (THE “SHARES”), AND THAT NEITHER SUCH STOCKHOLDER NOR SUCH
STOCKHOLDER’S AFFILIATES BENEFICIALLY OWN, OR HAVE ANY RIGHTS, OPTIONS OR
AGREEMENTS TO ACQUIRE OR VOTE, ANY OTHER SHARES OF COMMON STOCK.


 


(C)           DEFINED TERMS.  FOR PURPOSES OF THIS AGREEMENT, THE TERM
“AFFILIATE” SHALL HAVE THE MEANING SET FORTH IN RULE 12B-2 PROMULGATED BY THE
SEC UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (THE “EXCHANGE ACT”). 
FOR PURPOSES OF THIS AGREEMENT, THE TERMS “BENEFICIAL OWNER” AND “BENEFICIALLY
OWN” SHALL HAVE THE SAME MEANINGS AS SET FORTH IN RULE 13D-3 PROMULGATED BY THE
SEC UNDER THE EXCHANGE ACT, EXCEPT THAT A PERSON SHALL ALSO BE DEEMED TO BE THE
BENEFICIAL OWNER OF ALL SHARES OF COMMON STOCK THAT SUCH PERSON HAS THE RIGHT TO
ACQUIRE PURSUANT TO THE EXERCISE OF ANY RIGHTS IN CONNECTION WITH ANY SECURITIES
OR ANY AGREEMENT, REGARDLESS OF WHEN SUCH RIGHTS MAY BE EXERCISED AND WHETHER
THEY ARE CONDITIONAL.


 


SECTION 2.               DIRECTORS.


 


(A)           ADDITIONAL DIRECTORS.  THE STOCKHOLDERS AND NMS AGREE THAT, ON OR
BEFORE DECEMBER 10, 2008, THE BOARD WILL (I) INCREASE THE SIZE OF THE BOARD TO
EIGHT (8) MEMBERS AND (II)(A) APPOINT ONE (1) STOCKHOLDER DESIGNEE TO THE CLASS
OF DIRECTORS WHOSE TERM SHALL EXPIRE AT NMS’S 2009 ANNUAL MEETING OF
STOCKHOLDERS (SUCH PERSON IS REFERRED TO AS THE “2009 STOCKHOLDER DESIGNEE”) AND
(B) APPOINT ONE (1) STOCKHOLDER DESIGNEE TO THE CLASS OF DIRECTORS WHOSE TERM
SHALL EXPIRE AT NMS’S 2010 ANNUAL MEETING OF STOCKHOLDERS (SUCH PERSON IS
REFERRED TO AS THE “2010 STOCKHOLDER DESIGNEE”).  AT SUCH TIME AS A STOCKHOLDER
DESIGNEE SHALL BECOME A DIRECTOR OF NMS IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT, SUCH STOCKHOLDER DESIGNEE SHALL AGREE IN WRITING TO BE BOUND BY THE
TERMS AND CONDITIONS OF NMS’S POLICIES APPLICABLE TO DIRECTORS, INCLUDING,
WITHOUT LIMITATION, NMS’S CODE OF CONDUCT, CORPORATE GOVERNANCE GUIDELINES AND
INSIDER TRADING POLICY.  THE STOCKHOLDERS AND NMS FURTHER AGREE THAT THE BOARD
WILL APPOINT JOEL HUGHES AS CHIEF EXECUTIVE OFFICER OF NMS AND AS A DIRECTOR IN
THE CLASS OF DIRECTORS WHOSE TERM SHALL EXPIRE AT NMS’S 2011 ANNUAL MEETING OF
STOCKHOLDERS UPON THE SOONER OF (I) JANUARY 1, 2009 OR (II) THE CLOSING OF THE
ASSET SALE.


 


(B)           NOMINATIONS.  AT NMS’S 2009 ANNUAL MEETING OF STOCKHOLDERS, NMS
AGREES TO NOMINATE (I) THE 2009 STOCKHOLDER DESIGNEE FOR ELECTION TO THE CLASS
OF DIRECTORS WHOSE TERM SHALL EXPIRE AT NMS’S 2012 ANNUAL MEETING OF
STOCKHOLDERS AND (II) THE 2010 STOCKHOLDER DESIGNEE FOR ELECTION TO THE CLASS OF
DIRECTORS WHOSE TERM SHALL EXPIRE AT NMS’S 2010 ANNUAL MEETING OF STOCKHOLDERS,
AND NMS SHALL USE ITS REASONABLE BEST EFFORTS TO CAUSE THE ELECTION OF SUCH
PERSONS, EACH TO SERVE FOR THE TERM OF THE APPLICABLE CLASS IN WHICH THEY SERVE
AND UNTIL HIS OR HER SUCCESSOR IS DULY ELECTED AND QUALIFIED.


 


(C)           CHANGES IN COMPOSITION OF BOARD; SIZE OF BOARD.  NMS SHALL ACCEPT
(I) THE RESIGNATION OF ROBERT SCHECHTER AS A DIRECTOR OF THE BOARD, SUCH
RESIGNATION TO BE EFFECTIVE AS OF JANUARY 1, 2009 (OR SOONER AT THE DISCRETION
OF SUCH DIRECTOR); AND (II) THE RESIGNATION OF RONALD WHITE AS A DIRECTOR OF THE
BOARD, SUCH RESIGNATION TO BE EFFECTIVE AS OF JANUARY 1, 2009 (OR SOONER AT THE
DISCRETION OF SUCH DIRECTOR).  IN ADDITION, NMS SHALL ACCEPT THE RESIGNATION OF
ONE (1) MEMBER OF THE BOARD, SUCH RESIGNATION TO BE EFFECTIVE AS OF THE LATER OF
(A) JANUARY 1, 2009 AND (B) THE APPOINTMENT OF THE ADDITIONAL INDEPENDENT
DIRECTOR (AS SUCH TERM IS HEREINAFTER DEFINED) TO THE BOARD.  NMS REPRESENTS AND
WARRANTS TO THE STOCKHOLDERS THAT IT HAS RECEIVED IRREVOCABLE WRITTEN
RESIGNATIONS FROM THE TWO (2) DIRECTORS REQUIRED TO RESIGN PURSUANT TO THE FIRST
SENTENCE OF THIS SECTION 2(C), WHICH RESIGNATIONS PROVIDE FOR THE EFFECTIVENESS
THEREOF IN ACCORDANCE WITH THE TERMS OF THIS SECTION 2(C).  IN ADDITION, SUBJECT
TO AND AS PROMPTLY AS PRACTICABLE FOLLOWING THE EFFECTIVENESS OF THE
RESIGNATIONS CONTEMPLATED BY THIS SECTION 2(C), NMS SHALL DECREASE THE SIZE OF
THE BOARD TO SIX (6) MEMBERS.  NMS SHALL USE COMMERCIALLY REASONABLE EFFORTS TO
APPOINT TO THE BOARD PRIOR TO FEBRUARY 28, 2009, IN ADDITION TO THE APPOINTMENTS
CONTEMPLATED BY SECTION 2(A), ONE (1) INDIVIDUAL WHO IS (X) “INDEPENDENT” UNDER
APPLICABLE SECURITIES LAWS AND APPLICABLE STOCK

 

2

--------------------------------------------------------------------------------


 


EXCHANGE RULES AND REGULATIONS (OR, IF THE COMMON STOCK IS NOT LISTED ON A STOCK
EXCHANGE, ANY RULES OR REGULATIONS OF ANY MARKET ON WHICH THE COMMON STOCK IS
LISTED OR TRADED), (Y) NOT AN AFFILIATE OF ANY STOCKHOLDER OR OTHER STOCKHOLDER
AND (Z) RECOMMENDED BY THE NOMINATING COMMITTEE OF THE BOARD (SUCH INDIVIDUAL SO
APPOINTED TO THE BOARD IS REFERRED TO AS THE “ADDITIONAL INDEPENDENT DIRECTOR”).


 


(D)           DEFINED TERM.  FOR PURPOSES OF THIS AGREEMENT, THE TERM
“STOCKHOLDER DESIGNEE” SHALL MEAN AN INDIVIDUAL THAT IS (I) DESIGNATED BY
HOLDERS OF A MAJORITY OF THE SHARES OF COMMON STOCK HELD BY ALL STOCKHOLDERS AND
OTHER STOCKHOLDERS AND (II) IS REASONABLY DETERMINED BY A MAJORITY OF THE BOARD
(NOT INCLUDING ANY STOCKHOLDER DESIGNEE AND ANY OTHER MEMBER OF THE BOARD THAT
IS AN AFFILIATE OF ANY STOCKHOLDER OR OTHER STOCKHOLDER) (THE “INDEPENDENT
DIRECTORS”) TO BE “INDEPENDENT” UNDER APPLICABLE SECURITIES LAWS AND APPLICABLE
STOCK EXCHANGE RULES AND REGULATIONS (OR, IF THE COMMON STOCK IS NOT LISTED ON A
STOCK EXCHANGE, ANY RULES OR REGULATIONS OF ANY MARKET ON WHICH THE COMMON STOCK
IS LISTED OR TRADED).


 


(E)           INFORMATION.  EACH STOCKHOLDER AGREES TO PROVIDE NMS WITH (I) SUCH
INFORMATION CONCERNING THE STOCKHOLDER DESIGNEES AS IS REQUIRED UNDER THE PROXY
RULES OF THE EXCHANGE ACT IN CONNECTION WITH THE PREPARATION AND FILING OF A
PROXY STATEMENT THAT INCLUDES A PROPOSAL TO ELECT A STOCKHOLDER DESIGNEE TO THE
BOARD, AND (II) SUCH INFORMATION CONCERNING THE STOCKHOLDER DESIGNEES AS THE
INDEPENDENT DIRECTORS SHALL REASONABLY REQUEST FOR THE PURPOSE OF MAKING THE
INDEPENDENCE DETERMINATION DESCRIBED IN SECTION 2(D)(II).


 


(F)            ACKNOWLEDGEMENT.  EACH STOCKHOLDER ACKNOWLEDGES THAT SUCH
STOCKHOLDER AND SUCH STOCKHOLDER’S DIRECTORS, OFFICERS, EMPLOYEES, AGENTS,
CONSULTANTS, ADVISORS OR OTHER REPRESENTATIVES, INCLUDING LEGAL COUNSEL,
ACCOUNTANTS AND FINANCIAL ADVISORS (COLLECTIVELY, “REPRESENTATIVES”) ARE AWARE
THAT THE UNITED STATES SECURITIES LAWS PROHIBIT ANY PERSON WHO HAS MATERIAL,
NON-PUBLIC INFORMATION CONCERNING A COMPANY FROM PURCHASING OR SELLING
SECURITIES OF SUCH COMPANY OR FROM COMMUNICATING SUCH INFORMATION TO ANY OTHER
PERSON UNDER CIRCUMSTANCES IN WHICH IT IS REASONABLY FORESEEABLE THAT SUCH
PERSON IS LIKELY TO PURCHASE OR SELL SUCH SECURITIES.


 


(G)              ASSIGNMENT.  NO STOCKHOLDER MAY MAKE ANY ASSIGNMENT OF ANY OF
SUCH STOCKHOLDER’S RIGHTS UNDER THIS SECTION 2, BY OPERATION OF LAW OR
OTHERWISE, WITHOUT THE PRIOR WRITTEN CONSENT OF NMS.


 


SECTION 3.               MATTERS RELATING TO THE PROPOSALS; IRREVOCABLE PROXY;
LOCK-UP.


 


(A)           VOTING FOR PROPOSALS.  AT ANY MEETING OF THE STOCKHOLDERS OF NMS
CALLED TO VOTE UPON ANY OF THE PROPOSALS, OR ANY ADJOURNMENT OR POSTPONEMENT
THEREOF, OR IN ANY OTHER CIRCUMSTANCES UPON WHICH A VOTE, CONSENT OR OTHER
APPROVAL (INCLUDING BY WRITTEN CONSENT) WITH RESPECT TO ANY PROPOSAL IS SOUGHT,
EACH STOCKHOLDER SHALL VOTE (OR CAUSED TO BE VOTED) ALL SUCH STOCKHOLDER’S
SHARES IN FAVOR OF, AND SHALL CONSENT TO (OR CAUSE TO BE CONSENTED TO), THE
APPROVAL OF EACH PROPOSAL.  IN CONNECTION WITH THE FOREGOING, THE STOCKHOLDERS
SHALL CAUSE ALL SHARES OF COMMON STOCK BENEFICIALLY OWNED BY THEM, AND/OR THEIR
AFFILIATES, AS OF THE RECORD DATE FOR ANY MEETING OF STOCKHOLDERS OF NMS
RELATING TO THE PROPOSALS, TO BE PRESENT FOR QUORUM PURPOSES AND TO BE VOTED, AT
SUCH MEETING OR ANY ADJOURNMENTS OR POSTPONEMENTS THEREOF, IN FAVOR OF ANY OF
THE MATTERS DESCRIBED IN THIS SECTION 3(A).


 


(B)           IRREVOCABLE PROXY.


 


(I)            EACH STOCKHOLDER HAS REVOKED OR TERMINATED ANY PROXIES, VOTING
AGREEMENTS OR SIMILAR ARRANGEMENTS PREVIOUSLY GIVEN OR ENTERED INTO WITH RESPECT
TO SUCH STOCKHOLDER’S SHARES, AND HEREBY IRREVOCABLY APPOINTS NMS AS PROXY FOR
SUCH STOCKHOLDER TO VOTE SUCH STOCKHOLDER’S SHARES FOR SUCH STOCKHOLDER AND IN
SUCH STOCKHOLDER’S NAME, PLACE AND STEAD, IN CONNECTION WITH ANY OF THE MATTERS
DESCRIBED IN SECTION 3(A).  THE PARTIES ACKNOWLEDGE AND AGREE THAT NEITHER NMS,
NOR NMS’S SUCCESSORS,

 

3

--------------------------------------------------------------------------------


 


ASSIGNS, SUBSIDIARIES, DIVISIONS, EMPLOYEES, OFFICERS, DIRECTORS, STOCKHOLDERS,
AGENTS AND AFFILIATES SHALL OWE ANY DUTY TO, WHETHER IN LAW OR OTHERWISE, OR
INCUR ANY LIABILITY OF ANY KIND WHATSOEVER, INCLUDING WITHOUT LIMITATION, WITH
RESPECT TO ANY AND ALL CLAIMS, LOSSES, DEMANDS, CAUSES OF ACTION, COSTS,
EXPENSES (INCLUDING REASONABLE ATTORNEY’S FEES) AND COMPENSATION OF ANY KIND OR
NATURE WHATSOEVER TO ANY STOCKHOLDER IN CONNECTION WITH  OR AS A RESULT OF ANY
VOTING BY NMS OF THE SHARES SUBJECT TO THE IRREVOCABLE PROXY HEREBY GRANTED TO
NMS AT ANY ANNUAL, SPECIAL OR OTHER MEETING OR ACTION OR THE EXECUTION OF ANY
CONSENT OF THE STOCKHOLDERS OF NMS.  THE PARTIES ACKNOWLEDGE THAT, PURSUANT TO
THE AUTHORITY HEREBY GRANTED UNDER THE IRREVOCABLE PROXY, NMS MAY VOTE THE
SHARES IN FURTHERANCE OF ITS OWN INTERESTS, AND NMS IS NOT ACTING AS A FIDUCIARY
FOR ANY STOCKHOLDER.


 


(II)           NOTWITHSTANDING THE GRANT TO NMS OF THE IRREVOCABLE PROXY IN
SECTION 3(C)(I) ABOVE, IF NMS ELECTS NOT TO EXERCISE ITS RIGHTS TO VOTE A
STOCKHOLDER’S SHARES PURSUANT TO SUCH IRREVOCABLE PROXY, THEN SUCH STOCKHOLDER
AGREES TO VOTE SUCH STOCKHOLDER’S SHARES DURING THE TERM OF THIS AGREEMENT IN
FAVOR OF OR AGAINST, AS THE CASE MAY BE, OR GIVE ITS CONSENT TO, AS APPLICABLE,
IN EACH CASE, THE MATTERS SET FORTH IN SECTION 3(A).


 


(III)          THE IRREVOCABLE PROXY SET FORTH IN SECTION 3(C)(I) SHALL NOT BE
TERMINATED BY ANY ACT OF ANY STOCKHOLDER OR BY OPERATION OF LAW, WHETHER BY THE
DEATH OR INCAPACITY OF A STOCKHOLDER OR BY THE OCCURRENCE OF ANY OTHER EVENT OR
EVENTS (INCLUDING, WITHOUT LIMITING THE FOREGOING, THE TERMINATION OF ANY TRUST
OR ESTATE FOR WHICH A STOCKHOLDER IS ACTING AS A FIDUCIARY OR FIDUCIARIES OR THE
DISSOLUTION OR LIQUIDATION OF ANY CORPORATION OR PARTNERSHIP).  IF BETWEEN THE
EXECUTION HEREOF AND THE TERMINATION DATE (AS SUCH TERM IS HEREINAFTER DEFINED),
A STOCKHOLDER SHOULD DIE OR BECOME INCAPACITATED, OR IF ANY TRUST OR ESTATE
HOLDING SUCH STOCKHOLDER’S SHARES SHOULD BE TERMINATED, OR IF ANY CORPORATION OR
PARTNERSHIP HOLDING SUCH STOCKHOLDER’S SHARES SHOULD BE DISSOLVED OR LIQUIDATED,
OR IF ANY OTHER SUCH SIMILAR EVENT OR EVENTS SHALL OCCUR BEFORE THE TERMINATION
DATE, CERTIFICATES REPRESENTING SUCH STOCKHOLDER’S SHARES SHALL BE DELIVERED BY
OR ON BEHALF OF SUCH STOCKHOLDER IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF
THIS AGREEMENT, AND ACTIONS TAKEN BY NMS HEREUNDER SHALL BE AS VALID AS IF SUCH
DEATH, INCAPACITY, TERMINATION, DISSOLUTION, LIQUIDATION OR OTHER SIMILAR EVENT
OR EVENTS HAD NOT OCCURRED, REGARDLESS OF WHETHER OR NOT NMS HAS RECEIVED NOTICE
OF SUCH DEATH, INCAPACITY, TERMINATION, DISSOLUTION, LIQUIDATION OR OTHER EVENT.


 


(C)           LOCK-UP.  EACH STOCKHOLDER HEREBY COVENANTS AND AGREES THAT
BETWEEN THE DATE HEREOF AND THE TERMINATION DATE, SUCH STOCKHOLDER WILL NOT
(I) DIRECTLY OR INDIRECTLY, SELL, TRANSFER, ASSIGN, PLEDGE, HYPOTHECATE, TENDER,
ENCUMBER OR OTHERWISE DISPOSE OF OR LIMIT ITS RIGHT TO VOTE IN ANY MANNER ANY OF
SUCH STOCKHOLDER’S SHARES, OR AGREE TO DO ANY OF THE FOREGOING, OR (II) TAKE ANY
ACTION WHICH WOULD HAVE THE EFFECT OF PREVENTING OR DISABLING SUCH STOCKHOLDER
FROM PERFORMING SUCH STOCKHOLDER’S OBLIGATIONS UNDER THIS AGREEMENT. 
NOTWITHSTANDING THE FOREGOING, A STOCKHOLDER MAY TRANSFER ANY OR ALL OF SUCH
STOCKHOLDER’S SHARES AS FOLLOWS: (1) IN THE CASE OF A STOCKHOLDER THAT IS AN
ENTITY, TO ANY SUBSIDIARY, PARTNER OR MEMBER OF SUCH STOCKHOLDER, AND (2) IN THE
CASE OF AN INDIVIDUAL STOCKHOLDER, TO SUCH STOCKHOLDER’S SPOUSE, ANCESTORS,
DESCENDANTS OR ANY TRUST FOR ANY OF THEIR BENEFITS OR TO A CHARITABLE TRUST;
PROVIDED, THAT IN ANY SUCH CASE, PRIOR TO AND AS A CONDITION TO THE
EFFECTIVENESS OF SUCH TRANSFER, (X) EACH PERSON TO WHICH ANY OF SUCH SHARES OR
ANY INTEREST IN ANY OF SUCH SHARES IS OR MAY BE TRANSFERRED (I) SHALL HAVE
EXECUTED AND DELIVERED TO NMS A COUNTERPART TO THIS AGREEMENT PURSUANT TO WHICH
SUCH PERSON SHALL BE BOUND BY ALL OF THE TERMS AND PROVISIONS OF THIS AGREEMENT,
AND (II) SHALL HAVE AGREED IN WRITING WITH NMS TO HOLD SUCH SHARES OR INTEREST
IN SUCH SHARES SUBJECT TO ALL OF THE TERMS AND PROVISIONS OF THIS AGREEMENT, AND
(Y) THIS AGREEMENT SHALL BE THE LEGAL, VALID AND BINDING AGREEMENT OF SUCH
PERSON, ENFORCEABLE AGAINST SUCH PERSON IN ACCORDANCE WITH ITS TERMS.


 


(D)           DEFINED TERM.  FOR PURPOSES OF THIS AGREEMENT, THE TERM
“TERMINATION DATE” SHALL MEAN THE EARLIEST TO OCCUR OF (I) 11:59 PM (BOSTON
TIME) ON THE DATE ON WHICH THE PROPOSALS ARE APPROVED BY THE

 

4

--------------------------------------------------------------------------------


 


STOCKHOLDERS OF NMS, OR (II) THE DATE ON WHICH THE PURCHASE AGREEMENT IS
TERMINATED IN ACCORDANCE WITH ITS TERMS, OR (III) 11:59 PM (BOSTON TIME) ON
DECEMBER 10, 2008.


 


SECTION 4.               MATTERS RELATING TO STOCKHOLDER MEETINGS.


 


(A)           GENERALLY.  DURING THE STANDSTILL PERIOD (AS SUCH TERM IS
HEREINAFTER DEFINED), THE STOCKHOLDERS, TOGETHER WITH THEIR AFFILIATES, WILL NOT
SUBMIT ANY STOCKHOLDER PROPOSAL (PURSUANT TO RULE 14A-8 OR OTHERWISE), OR ANY
NOTICE OF NOMINATION OR OTHER BUSINESS UNDER NMS’S BY-LAWS, AND WILL NOT
NOMINATE (EXCEPT AS PROVIDED IN SECTION 2 OF THIS AGREEMENT) OR OPPOSE DIRECTORS
FOR ELECTION AT ANY MEETING OF STOCKHOLDERS OF NMS.  IN ADDITION, DURING THE
STANDSTILL PERIOD, THE STOCKHOLDERS SHALL CAUSE ALL SHARES OF COMMON STOCK
BENEFICIALLY OWNED BY THEM, AND/OR THEIR AFFILIATES, AS OF THE RECORD DATE FOR
ANY MEETING OF STOCKHOLDERS OF NMS, TO BE PRESENT FOR QUORUM PURPOSES AND TO BE
VOTED, AT SUCH MEETING OR ANY ADJOURNMENTS OR POSTPONEMENTS THEREOF, IN FAVOR OF
ANY MATTER BROUGHT BEFORE SUCH MEETING UPON THE RECOMMENDATION OF A MAJORITY OF
DIRECTORS THEN SERVING ON THE BOARD; PROVIDED, HOWEVER, THAT, EXCEPT AS
OTHERWISE PROVIDED IN SECTION 3 ABOVE, THE FOREGOING WILL NOT RESTRICT THE
STOCKHOLDERS FROM VOTING AS THEY DEEM APPROPRIATE WITH RESPECT TO A MERGER,
TENDER OFFER, REORGANIZATION, RECAPITALIZATION, SALE OF ASSETS (OTHER THAN THE
ASSET SALE) OR OTHER SIMILAR TRANSACTION THAT IS SUBMITTED FOR STOCKHOLDER
APPROVAL AT SUCH MEETING (IT BEING UNDERSTOOD THAT TO THE EXTENT ANY SUCH
PROPOSAL INCLUDES THE PROPOSED ELECTION OF AN ALTERNATE SLATE OF DIRECTORS IN
LIEU OF DIRECTORS NOMINATED BY NMS, THE STOCKHOLDERS, TOGETHER WITH THEIR
AFFILIATES, WILL IN ALL EVENTS BE REQUIRED TO VOTE IN FAVOR OF NMS’S NOMINEES).


 


(B)           FURTHER ASSURANCES.  THE STOCKHOLDERS FURTHER AGREE TO TAKE ALL
ACTION REASONABLY NECESSARY TO CARRY OUT THE INTENTION OF THIS SECTION 4,
INCLUDING, WITHOUT LIMITATION, DELIVERING TO NMS UPON ITS WRITTEN REQUEST (AND
COMPLIANCE BY IT WITH APPLICABLE LAWS) EXECUTED PROXIES NAMING THE PROXIES
APPOINTED BY NMS FOR ALL SHARES OF COMMON STOCK BENEFICIALLY OWNED BY THE
STOCKHOLDERS AND/OR THEIR AFFILIATES AS OF THE RECORD DATES FOR THE
AFOREMENTIONED MEETINGS OF STOCKHOLDERS.


 


SECTION 5.               STANDSTILL AGREEMENTS.  EACH STOCKHOLDER AGREES THAT,
DURING THE PERIOD FROM THE DATE OF THIS AGREEMENT THROUGH AND INCLUDING THE DATE
ON WHICH NMS HOLDS ITS 2009 ANNUAL MEETING OF STOCKHOLDERS (WHICH DATE SHALL BE
NO LATER THAN JUNE 29, 2009) OR, IF THE ASSET SALE IS NOT CONSUMMATED BY 11:59
PM (BOSTON TIME) ON DECEMBER 31, 2008, THROUGH AND INCLUDING THE EARLIER OF
(I) 11:59 PM (BOSTON TIME) ON DECEMBER 31, 2008 OR (II) THE DATE ON WHICH THE
PURCHASE AGREEMENT IS TERMINATED IN ACCORDANCE WITH ITS TERMS  (THE “STANDSTILL
PERIOD”), NEITHER SUCH STOCKHOLDER NOR ANY OF SUCH STOCKHOLDER’S AFFILIATES
WILL, EXCEPT AS MAY BE REQUIRED BY THE PERFORMANCE OF ITS OBLIGATIONS UNDER THIS
AGREEMENT, WITHOUT THE WRITTEN CONSENT OF NMS, DIRECTLY OR INDIRECTLY, SOLICIT,
REQUEST, ADVISE, ASSIST OR ENCOURAGE OTHERS TO:

 


(A)           FORM, JOIN IN OR IN ANY OTHER WAY PARTICIPATE IN A “PARTNERSHIP,
LIMITED PARTNERSHIP, SYNDICATE OR OTHER GROUP” WITHIN THE MEANING OF
SECTION 13(D)(3) OF THE EXCHANGE ACT WITH RESPECT TO THE COMMON STOCK OR DEPOSIT
ANY SHARES OF COMMON STOCK IN A VOTING TRUST OR SIMILAR ARRANGEMENT OR SUBJECT
ANY SHARES OF COMMON STOCK TO ANY VOTING AGREEMENT OR POOLING ARRANGEMENT;


 


(B)           SOLICIT PROXIES OR WRITTEN CONSENTS OF STOCKHOLDERS WITH RESPECT
TO COMMON STOCK UNDER ANY CIRCUMSTANCES, OR MAKE, OR IN ANY WAY PARTICIPATE IN,
ANY “SOLICITATION” OF ANY “PROXY” TO VOTE ANY SHARES OF COMMON STOCK, OR BECOME
A “PARTICIPANT” IN ANY CONTESTED SOLICITATION FOR THE ELECTION OF DIRECTORS WITH
RESPECT TO NMS (AS SUCH TERMS ARE DEFINED OR USED IN RULES 14A-1 AND ITEM 4 OF
SCHEDULE 14A UNDER THE EXCHANGE ACT), OR SEEK TO ADVISE OR INFLUENCE ANY PERSON
WITH RESPECT TO THE VOTING, HOLDING OR DISPOSITION OF ANY SHARES OF COMMON
STOCK;

 

5

--------------------------------------------------------------------------------


 


(C)           SEEK TO CALL, OR TO REQUEST THE CALL OF, A SPECIAL MEETING OF THE
STOCKHOLDERS OF NMS, OR SEEK TO MAKE, OR MAKE, A STOCKHOLDER PROPOSAL AT ANY
MEETING OF THE STOCKHOLDERS OF NMS OR MAKE A REQUEST FOR A LIST OF NMS’S
STOCKHOLDERS;


 


(D)           COMMENCE OR ANNOUNCE ANY INTENTION TO COMMENCE ANY TENDER OFFER
FOR ANY SHARES OF COMMON STOCK, OR FILE WITH OR SEND TO THE SEC A SCHEDULE 13D
OR ANY AMENDMENTS TO ANY SCHEDULE 13D UNDER THE EXCHANGE ACT WITH RESPECT TO THE
COMMON STOCK TO REFLECT CHANGES TO THE DISCLOSURES SET FORTH THEREIN AND
EXHIBITS FILED THEREWITH, EXCEPT (I) FOR AN AMENDMENT TO THE SCHEDULE 13D
PREVIOUSLY FILED WITH THE SEC BY A STOCKHOLDER WITH RESPECT TO THE SHARES (A
“CURRENT SCHEDULE 13D”), PROVIDED THAT SUCH STOCKHOLDER SHALL, PRIOR TO THE
FILING OF SUCH AMENDMENT WITH THE SEC, PROVIDE NMS WITH A COPY OF SUCH AMENDMENT
AS IT IS PROPOSED TO BE SO FILED AND A REASONABLE OPPORTUNITY TO REVIEW AND
COMMENT THEREON, OR (II) TO THE EXTENT SUCH AMENDMENT IS FILED SOLELY TO REPORT
ONE OR A COMBINATION OF (A) PURCHASES OF COMMON STOCK, (B) DISPOSITIONS OF
COMMON STOCK (INCLUDING DISPOSITIONS THAT REDUCE SUCH STOCKHOLDER’S BENEFICIAL
OWNERSHIP BELOW 5%), (C) OTHER ACTION (IF ANY) PERMITTED BY THIS AGREEMENT, OR
(D) MATERIAL LITIGATION INVOLVING THIS AGREEMENT (IF, BUT ONLY IF, THE REPORTING
OF SUCH LITIGATION ON SUCH AMENDMENT IS REQUIRED BY LAW AND SUCH STOCKHOLDER HAS
GIVEN NMS, IN WRITING, A COPY OF THE PROPOSED AMENDMENT AT LEAST THREE (3) DAYS
PRIOR TO THE FILING THEREOF).  IN ADDITION, A STOCKHOLDER MAY FILE A SCHEDULE
13D TO COMPLY WITH AMENDMENTS AFTER THE DATE HEREOF TO SECTION 13(D) OF THE
EXCHANGE ACT, TO THE RULES PROMULGATED THEREUNDER, OR TO THE SEC’S
INTERPRETATION OF EITHER OF THE FOREGOING (IT BEING UNDERSTOOD THAT NOTHING
CONTAINED IN THIS SECTION 6(D) SHALL BE DEEMED TO PERMIT ANY ACTION OR
DISCLOSURE THAT IS OTHERWISE PROHIBITED BY THIS AGREEMENT).  SUCH PERMITTED
AMENDMENTS SHALL BE REFERRED TO AS THE “PERMITTED SCHEDULE 13D AMENDMENTS.”  IN
NO CASE SHALL ITEM 4 OF THE CURRENT SCHEDULE 13D BE AMENDED, EXCEPT AS OTHERWISE
PERMITTED BY THIS SECTION 6;


 


(E)           TAKE ANY ACTION OR FORM ANY INTENTION WHICH WOULD REQUIRE AN
AMENDMENT TO A CURRENT SCHEDULE 13D (OTHER THAN AMENDMENTS CONTAINING ONLY
PERMITTED SCHEDULE 13D AMENDMENTS);


 


(F)            MAKE A PROPOSAL OR BID WITH RESPECT TO, OR ANNOUNCE ANY INTENTION
OR DESIRE TO MAKE, OR PUBLICLY MAKE OR DISCLOSE, CAUSE TO BE MADE OR DISCLOSED
PUBLICLY, ANY PROPOSAL OR BID WITH RESPECT TO, THE ACQUISITION OF ANY
SUBSTANTIAL PORTION OF THE ASSETS OF NMS OR OF ALL OR ANY PORTION OF THE
OUTSTANDING COMMON STOCK (EXCEPT THAT A STOCKHOLDER MAY FILE PERMITTED SCHEDULE
13D AMENDMENTS), OR ANY MERGER, CONSOLIDATION, OTHER BUSINESS COMBINATION,
RESTRUCTURING, RECAPITALIZATION, LIQUIDATION OR OTHER EXTRAORDINARY TRANSACTION
INVOLVING NMS;


 


(G)           ACT ALONE OR IN CONCERT WITH OTHERS TO SEEK CONTROL OR INFLUENCE
IN ANY MANNER THE MANAGEMENT, THE BOARD (INCLUDING THE COMPOSITION THEREOF) OR
THE BUSINESS, OPERATION OR AFFAIRS OF NMS; PROVIDED, HOWEVER, THAT NOTHING
CONTAINED HEREIN SHALL PROHIBIT A STOCKHOLDER DESIGNEE FROM EXERCISING HIS OR
HER DUTIES AND OBLIGATIONS AS A DIRECTOR OF NMS OR OTHERWISE TAKING ANY ACTION
WHILE ACTING IN SUCH CAPACITY AS A DIRECTOR OF NMS, NOR SHALL ANYTHING CONTAINED
HEREIN PROHIBIT OR RESTRICT ANY STOCKHOLDER FROM DISCUSSING MATTERS RELATING TO
THE MANAGEMENT, THE BOARD, OR THE BUSINESS, OPERATION OR AFFAIRS OF NMS WITH
MANAGEMENT, THE BOARD OR ANY DIRECTOR OF NMS TO THE EXTENT ANY SUCH DISCUSSIONS
COMPLY WITH APPLICABLE SECURITIES LAWS; OR


 


(H)           PUBLICLY DISCLOSE, OR CAUSE OR FACILITATE THE PUBLIC DISCLOSURE
(INCLUDING BY DISCLOSURE TO ANY JOURNALIST OR OTHER REPRESENTATIVE OF MEDIA) OF,
ANY REQUEST TO OBTAIN ANY WAIVER OR CONSENT UNDER, OR ANY AMENDMENT OF, ANY
PROVISION OF THIS AGREEMENT.


 


SECTION 6.               CESSATION OF OBJECTION TO PROPOSALS.  UPON THE DATE
HEREOF, THE STOCKHOLDERS SHALL IMMEDIATELY CEASE ALL EFFORTS, DIRECT OR
INDIRECT, TO OBJECT TO THE PROPOSALS AND ANY RELATED SOLICITATION.

 

6

--------------------------------------------------------------------------------


 


SECTION 7.               PRESS RELEASES AND OTHER PUBLIC STATEMENTS.  DURING THE
STANDSTILL PERIOD, NMS AND THE STOCKHOLDERS AGREE AS FOLLOWS:


 


(A)           NMS AGREES, SUBJECT TO THE REQUIREMENTS OF APPLICABLE FEDERAL
SECURITIES LAWS, TO PROVIDE THE STOCKHOLDERS WITH AN OPPORTUNITY TO REVIEW AND
COMMENT ON ANY PRESS RELEASE, PUBLIC FILING, OR LETTER TO NMS’S STOCKHOLDERS
CONTAINING STATEMENTS ABOUT THE STOCKHOLDERS, PRIOR TO ITS PUBLIC RELEASE.


 


(B)           THE STOCKHOLDERS AGREE, SUBJECT TO THE REQUIREMENTS OF APPLICABLE
FEDERAL SECURITIES LAWS, TO PROVIDE NMS WITH AN OPPORTUNITY TO REVIEW AND
COMMENT ON ANY PRESS RELEASE, PUBLIC FILING, OR LETTER TO NMS’S STOCKHOLDERS
CONTAINING STATEMENTS ABOUT NMS, PRIOR TO ITS PUBLIC RELEASE.


 


(C)           THE INITIAL PRESS RELEASE WITH RESPECT TO THE EXECUTION OF THIS
AGREEMENT SHALL BE A PRESS RELEASE TO BE REASONABLY AGREED UPON BY NMS AND THE
STOCKHOLDERS.


 


(D)           NEITHER NMS NOR ANY OF THE STOCKHOLDERS, NOR ANY OF THEIR
AFFILIATES, SHALL DIRECTLY OR INDIRECTLY MAKE OR ISSUE OR CAUSE TO BE MADE OR
ISSUED ANY DISCLOSURE, ANNOUNCEMENT OR STATEMENT (INCLUDING WITHOUT LIMITATION
THE FILING OF ANY DOCUMENT OR REPORT WITH THE SEC OR ANY OTHER GOVERNMENTAL
AGENCY OR ANY DISCLOSURE TO ANY JOURNALIST, MEMBER OF THE MEDIA OR SECURITIES
ANALYST) CONCERNING THE OTHER PARTY OR ANY OF ITS RESPECTIVE PAST, PRESENT OR
FUTURE GENERAL PARTNERS, DIRECTORS, OFFICERS OR EMPLOYEES, WHICH DISPARAGES ANY
OF SUCH OTHER PARTY’S RESPECTIVE PAST, PRESENT OR FUTURE GENERAL PARTNERS,
DIRECTORS, OFFICERS OR EMPLOYEES AS INDIVIDUALS (RECOGNIZING THAT THE PARTIES
SHALL BE FREE TO COMMENT IN GOOD FAITH REGARDING THE BUSINESS OF NMS, PROVIDED
THAT ANY SUCH COMMENT SHALL NOT OTHERWISE VIOLATE THE TERMS OF THIS AGREEMENT).


 


SECTION 8.               GENERAL RELEASE.


 


(A)           EACH STOCKHOLDER, ON ITS OWN BEHALF AND ON BEHALF OF SUCH
STOCKHOLDER’S AFFILIATES, SUCCESSORS, ASSIGNS, HEIRS, BENEFICIARIES, ATTORNEYS,
PARTNERS, LIMITED PARTNERS, MEMBERS, STOCKHOLDERS, EMPLOYEES AND AGENTS (AS
APPLICABLE) (COLLECTIVELY, A “STOCKHOLDER RELEASORS”), HEREBY RELEASES AND
DISCHARGES NMS AND ITS SUBSIDIARIES AND THEIR RESPECTIVE DIRECTORS, OFFICERS AND
EMPLOYEES (THE “NMS RELEASEES”) FROM ANY AND ALL CHARGES, COMPLAINTS, CLAIMS,
LIABILITIES, OBLIGATIONS, PROMISES, AGREEMENTS, CONTROVERSIES, DAMAGES, ACTIONS,
CAUSES OF ACTION, SUITS, RIGHTS, DEMANDS, COSTS, LOSSES, DEBTS AND EXPENSES,
KNOWN OR UNKNOWN (COLLECTIVELY, “CLAIMS”), WHICH THE STOCKHOLDER RELEASORS MAY
HAVE HAD OR MAY NOW HAVE, OWN, OR HOLD, OR CLAIM TO HAVE, OWN, OR HOLD AGAINST
THE NMS RELEASEES UP TO THE DATE OF THIS AGREEMENT ARISING FROM, RELATING TO OR
IN CONNECTION WITH THE ASSET SALE, THE PROXY STATEMENT OR THE PROPOSALS.  THE
STOCKHOLDER RELEASORS SPECIFICALLY WAIVE ANY RIGHTS UNDER ANY STATUTE,
REGULATION OR RULE WHICH PURPORTS TO LIMIT THE RIGHT OF PERSONS TO RELEASE OR
WAIVE UNKNOWN CLAIMS.  EACH OF THE STOCKHOLDER RELEASORS REPRESENTS AND WARRANTS
HEREBY THAT IT HAS NOT FILED ANY COMPLAINTS OR CHARGES ASSERTING ANY CLAIMS
AGAINST ANY OF THE NMS RELEASEES WITH ANY LOCAL, STATE OR FEDERAL AGENCY OR
COURT, OR ASSIGNED ANY SUCH CLAIM TO ANY OTHER PERSON AND HAS NO KNOWLEDGE OF
ANY CLAIM IT MAY CURRENTLY HAVE AGAINST ANY OF THE NMS RELEASEES THAT IS NOT
ARISING FROM, RELATING TO OR IN CONNECTION WITH THE ASSET SALE, THE PROXY
STATEMENT OR THE PROPOSALS.  EACH OF THE STOCKHOLDER RELEASORS AGREES NEVER TO
SUE ANY OF THE NMS RELEASEES OR CAUSE ANY OF THE NMS RELEASEES TO BE SUED
REGARDING ANY MATTER WITHIN THE SCOPE OF THIS SECTION 9(A).  IF ANY OF THE
STOCKHOLDER RELEASORS VIOLATES THIS AGREEMENT BY SUING ANY NMS RELEASEE OR
CAUSING ANY NMS RELEASEE TO BE SUED, THE UNDERSIGNED STOCKHOLDER RELEASORS AGREE
TO PAY ALL COSTS AND EXPENSES OF DEFENDING AGAINST THE SUIT INCURRED BY THE NMS
RELEASEES, INCLUDING REASONABLE ATTORNEYS’ FEES.


 


(B)           NMS, ON ITS OWN BEHALF AND ON BEHALF OF ITS AFFILIATES,
SUCCESSORS, ASSIGNS, HEIRS, BENEFICIARIES, ATTORNEYS, PARTNERS, LIMITED
PARTNERS, EMPLOYEES AND AGENTS (AS APPLICABLE) (COLLECTIVELY, THE “NMS
RELEASORS”), HEREBY RELEASES AND DISCHARGES EACH STOCKHOLDER AND SUCH
STOCKHOLDER’S DIRECTORS,

 

7

--------------------------------------------------------------------------------


 


OFFICERS AND EMPLOYEES (THE “STOCKHOLDER RELEASEES”) FROM ANY AND ALL CLAIMS
WHICH THE NMS RELEASORS MAY HAVE HAD OR MAY NOW HAVE, OWN, OR HOLD, OR CLAIM TO
HAVE, OWN, OR HOLD AGAINST THE STOCKHOLDER RELEASEES UP TO THE DATE OF THIS
AGREEMENT ARISING FROM, RELATING TO OR IN CONNECTION WITH THE ASSET SALE, THE
PROXY STATEMENT OR THE PROPOSALS.  THE NMS RELEASORS SPECIFICALLY WAIVE ANY
RIGHTS UNDER ANY STATUTE, REGULATION OR RULE WHICH PURPORTS TO LIMIT THE RIGHT
OF PERSONS TO RELEASE OR WAIVE UNKNOWN CLAIMS.  EACH OF THE NMS RELEASORS
REPRESENTS AND WARRANTS HEREBY THAT IT HAS NOT FILED ANY COMPLAINTS OR CHARGES
ASSERTING ANY CLAIMS AGAINST ANY OF THE STOCKHOLDER RELEASEES WITH ANY LOCAL,
STATE OR FEDERAL AGENCY OR COURT, OR ASSIGNED ANY SUCH CLAIM TO ANY OTHER PERSON
AND HAS NO KNOWLEDGE OF ANY CLAIM IT MAY CURRENTLY HAVE AGAINST ANY OF THE
STOCKHOLDER RELEASEES THAT IS NOT ARISING FROM, RELATING TO OR IN CONNECTION
WITH THE ASSET SALE, THE PROXY STATEMENT OR THE PROPOSALS.  EACH OF THE NMS
RELEASORS AGREES NEVER TO SUE ANY OF THE STOCKHOLDER RELEASEES OR CAUSE ANY OF
THE STOCKHOLDER RELEASEES TO BE SUED REGARDING ANY MATTER WITHIN THE SCOPE OF
THIS SECTION 9(B).  IF ANY OF THE NMS RELEASORS VIOLATES THIS AGREEMENT BY SUING
ANY STOCKHOLDER RELEASEE OR CAUSING ANY STOCKHOLDER RELEASEE TO BE SUED, THE
UNDERSIGNED NMS RELEASORS AGREE TO PAY ALL COSTS AND EXPENSES OF DEFENDING
AGAINST THE SUIT INCURRED BY THE STOCKHOLDER RELEASEES, INCLUDING REASONABLE
ATTORNEYS’ FEES.


 


(C)           EACH OF THE UNDERSIGNED STOCKHOLDER RELEASORS AND NMS RELEASORS
ACKNOWLEDGE THAT IT HAS READ THE CONTENTS OF THIS SECTION 9, THAT IT HAS HAD THE
OPPORTUNITY TO REVIEW THIS SECTION 9 WITH COUNSEL OF ITS CHOICE, THAT IT
UNDERSTANDS THE SAME AND THAT IT HAS GIVEN THE RELEASES CONTEMPLATED BY THIS
SECTION 9 AS ITS OWN FREE ACT AND DEED.


 


(D)              NOTWITHSTANDING ANYTHING CONTAINED IN THIS SECTION 9 TO THE
CONTRARY, THIS SECTION 9 SHALL NOT APPLY TO ANY CLAIM ARISING OUT OF A BREACH OF
THE OBLIGATIONS CONTAINED IN THIS AGREEMENT.


 


SECTION 9.               REMEDIES.


 


(A)           EACH PARTY HERETO HEREBY ACKNOWLEDGES AND AGREES THAT IRREPARABLE
HARM WOULD OCCUR IN THE EVENT ANY OF THE PROVISIONS OF THIS AGREEMENT WERE NOT
PERFORMED IN ACCORDANCE WITH THEIR SPECIFIC TERMS OR WERE OTHERWISE BREACHED. 
IT IS ACCORDINGLY AGREED THAT THE PARTIES SHALL BE ENTITLED TO SPECIFIC RELIEF
HEREUNDER, INCLUDING, WITHOUT LIMITATION, AN INJUNCTION OR INJUNCTIONS TO
PREVENT AND ENJOIN BREACHES OF THE PROVISIONS OF THIS AGREEMENT AND TO ENFORCE
SPECIFICALLY THE TERMS AND PROVISIONS HEREOF IN ANY STATE OR FEDERAL COURT IN
THE STATE OF DELAWARE, IN ADDITION TO ANY OTHER REMEDY TO WHICH THEY MAY BE
ENTITLED AT LAW OR IN EQUITY.  ANY REQUIREMENTS FOR THE SECURING OR POSTING OF
ANY BOND WITH SUCH REMEDY ARE HEREBY WAIVED.


 


(B)           THE PARTIES HERETO AGREE THAT ANY ACTIONS, SUITS OR PROCEEDINGS
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY SHALL BE BROUGHT SOLELY AND EXCLUSIVELY IN THE COURTS OF THE STATE OF
DELAWARE AND/OR THE COURTS OF THE UNITED STATES OF AMERICA LOCATED IN THE STATE
OF DELAWARE (AND THE PARTIES AGREE NOT TO COMMENCE ANY ACTION, SUIT OR
PROCEEDING RELATING THERETO EXCEPT IN SUCH COURTS), AND FURTHER AGREE THAT
SERVICE OF ANY PROCESS, SUMMONS, NOTICE OR DOCUMENT BY U.S. REGISTERED MAIL TO
THE RESPECTIVE ADDRESSES SET FORTH IN SECTION 12 HEREOF SHALL BE EFFECTIVE
SERVICE OF PROCESS FOR ANY SUCH ACTION, SUIT OR PROCEEDING BROUGHT AGAINST ANY
PARTY IN ANY SUCH COURT.  THE PARTIES IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY
OBJECTION TO THE LAYING OF VENUE OF ANY ACTION, SUIT OR PROCEEDING ARISING OUT
OF THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY, IN THE COURTS OF THE
STATE OF DELAWARE OR THE UNITED STATES OF AMERICA LOCATED IN THE STATE OF
DELAWARE, AND HEREBY FURTHER IRREVOCABLY AND UNCONDITIONALLY WAIVE AND AGREE NOT
TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION, SUIT OR PROCEEDING
BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN ANY INCONVENIENT FORUM.

 

8

--------------------------------------------------------------------------------


 


SECTION 10.             ENTIRE AGREEMENT.  THIS AGREEMENT CONTAINS THE ENTIRE
UNDERSTANDING OF THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND MAY
BE AMENDED ONLY BY AN AGREEMENT IN WRITING EXECUTED BY THE PARTIES HERETO.


 


SECTION 11.             NOTICES.  ALL NOTICES, CONSENTS, REQUESTS, INSTRUCTIONS,
APPROVALS AND OTHER COMMUNICATIONS PROVIDED FOR HEREIN AND ALL LEGAL PROCESS IN
REGARD HERETO SHALL BE VALIDLY GIVEN, MADE OR SERVED, IF IN WRITING AND SENT BY
U.S. REGISTERED MAIL, RETURN RECEIPT REQUESTED:

 

if to NMS:

 

NMS Communications Corporation

 

 

 

 

100 Crossing Boulevard

 

 

 

 

Framingham, MA 01702

 

 

 

 

Attention: General Counsel

 

 

 

 

 

 

 

with a copy to:

 

Goodwin Procter LLP

 

 

 

 

Exchange Place

 

 

 

 

Boston, Massachusetts 02109

 

 

 

 

Attention: Mark T. Bettencourt

 

 

 

 

James R. Kasinger

 

 

 

 

 

 

 

if to the Stockholders: addressed to such Stockholder at the address

 

 

 

 

set forth on Schedule A hereto

 

 

 


SECTION 12.             LAW GOVERNING.  THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE,
WITHOUT REGARD TO ANY CONFLICT OF LAWS PROVISIONS THEREOF.


 


SECTION 13.             COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ONE OR
MORE COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL OF WHICH
TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.


 


SECTION 14.             NO PRESUMPTION AGAINST DRAFTSMAN.  EACH OF THE
UNDERSIGNED PARTIES HEREBY ACKNOWLEDGES THE UNDERSIGNED PARTIES FULLY NEGOTIATED
THE TERMS OF THIS AGREEMENT, THAT EACH SUCH PARTY HAD AN EQUAL OPPORTUNITY TO
INFLUENCE THE DRAFTING OF THE LANGUAGE CONTAINED IN THIS AGREEMENT AND THAT
THERE SHALL BE NO PRESUMPTION AGAINST ANY SUCH PARTY ON THE GROUND THAT SUCH
PARTY WAS RESPONSIBLE FOR PREPARING THIS AGREEMENT OR ANY PART HEREOF.


 


SECTION 15.             ENFORCEABILITY.  IF ANY TERM, PROVISION, COVENANT OR
RESTRICTION OF THIS AGREEMENT IS HELD BY A COURT OF COMPETENT JURISDICTION TO BE
INVALID, VOID OR UNENFORCEABLE, THE REMAINDER OF THE TERMS, PROVISIONS,
COVENANTS AND RESTRICTIONS OF THIS AGREEMENT SHALL REMAIN IN FULL FORCE AND
EFFECT AND SHALL IN NO WAY BE AFFECTED, IMPAIRED OR INVALIDATED.  IT IS HEREBY
STIPULATED AND DECLARED TO BE THE INTENTION OF THE PARTIES THAT THE PARTIES
WOULD HAVE EXECUTED THE REMAINING TERMS, PROVISIONS, COVENANTS AND RESTRICTIONS
WITHOUT INCLUDING ANY OF SUCH WHICH MAY BE HEREAFTER DECLARED INVALID, VOID OR
UNENFORCEABLE.  IN ADDITION, THE PARTIES AGREE TO USE THEIR BEST EFFORTS TO
AGREE UPON AND SUBSTITUTE A VALID AND ENFORCEABLE TERM, PROVISION, COVENANT OR
RESTRICTION FOR ANY SUCH THAT IS HELD INVALID, VOID OR UNENFORCEABLE BY A COURT
OF COMPETENT JURISDICTION.


 


SECTION 16.             REIMBURSEMENT OF CERTAIN EXPENSES.  AS OF THE DATE
HEREOF, NMS WILL PAY TO THE STOCKHOLDERS AND THE OTHER STOCKHOLDERS AN AGGREGATE
AMOUNT UP TO $10,000 AS REIMBURSEMENT FOR ALL OF THE STOCKHOLDERS AND THE OTHER
STOCKHOLDERS REASONABLE AND DOCUMENTED OUT-OF-POCKET EXPENSES INCURRED IN
CONNECTION THE NEGOTIATION OF THIS AGREEMENT.

 

9

--------------------------------------------------------------------------------


 

Signature Page to Voting and Standstill Agreement

 

 

IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement, or
caused the same to be executed by its duly authorized representative as of the
date first above written.

 

 

 

NMS:

 

 

 

NMS COMMUNICATIONS CORPORATION

 

 

 

 

 

By:

 

/s/ Robert P. Schechter

 

Name:

Robert P. Schechter

 

Title:

Chairman of the Board and Chief Executive

 

 

Officer

 

 

 

 

 

STOCKHOLDERS:

 

 

 

SPECIAL SITUATIONS FUND III QP, L.P.

 

 

 

 

 

By:

 

/s/ David Greenhouse

 

Name:

David Greenhouse

 

Title:

Executive Vice President

 

 

 

 

SPECIAL SITUATIONS CAYMAN FUND, L.P.

 

 

 

 

 

By:

 

/s/ David Greenhouse

 

Name:

David Greenhouse

 

Title:

Executive Vice President

 

 

 

 

SPECIAL SITUATIONS TECHNOLOGY FUND II, L.P.

 

 

 

 

 

By:

 

/s/ David Greenhouse

 

Name:

David Greenhouse

 

Title:

Executive Vice President

 

 

 

 

SPECIAL SITUATIONS TECHNOLOGY FUND, L.P.

 

 

 

 

 

By:

 

/s/ David Greenhouse

 

Name:

David Greenhouse

 

Title:

Executive Vice President

 

--------------------------------------------------------------------------------


 

Schedule A

 

Stockholder Name and Address

 

Number of Shares of Common
Stock Held Beneficially

 

Number of Shares of Common
Stock Held of Record

 

 

 

 

 

 

 

Special Situations Fund III QP, L.P.
527 Madison Ave, Suite 2600
New York, NY 10022

 

2,100,063

 

2,100,063

 

 

 

 

 

 

 

Special Situations Cayman Fund, L.P.
527 Madison Ave, Suite 2600
New York, NY 10022

 

647,281

 

647,281

 

 

 

 

 

 

 

Special Situations Technology Fund II, L.P.
527 Madison Ave, Suite 2600
New York, NY 10022

 

1,096,277

 

1,096,277

 

 

 

 

 

 

 

Special Situations Technology Fund, L.P.
527 Madison Ave, Suite 2600
New York, NY 10022

 

236,185

 

236,185

 

 

--------------------------------------------------------------------------------